Citation Nr: 0505213	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-15 139	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service in the United 
States Army from January 1944 to January 1946.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that, in part, denied the appellant's claims of 
entitlement to service connection for knee and hip pain and 
for back pain. 

By a January 27, 2005 memorandum, a Deputy Vice Chairman of 
the Board ruled favorably on the motion to advance this case 
on the docket based on a finding of good cause, namely the 
advanced age of the appellant.  38 C.F.R. § 20.900(c).

The Board notes that, in November 2004, after the issuance of 
a March 2004 Supplemental Statement of the Case (SSOC), and 
after the 90-day period allowed for submission of additional 
evidence following notice of transfer of the record to the 
Board, the appellant submitted a page from what he identified 
as the September 2004 issue of his Army unit newsletter.  In 
February 2005, he submitted additional medical evidence.  
Because this information was submitted outside the time 
period allowed, and because good cause has not been 
demonstrated for the untimely submissions, this information 
is referred to the RO for consideration.  38 C.F.R. § 20.1304 
(2004).  (The veteran indicated in his November 2004 
statement that he had undergone bypass surgery the previous 
month, but there was no indication or suggestion on the part 
of the veteran of how such surgery precluded his action 
during the 90-day period allowed by regulation.  Id.)  


FINDING OF FACT

No currently shown right or left knee disorder, right or left 
hip disorder, or back disorder is attributable to the 
appellant's active military service.


CONCLUSION OF LAW

Service connection for any right knee or left knee disorder, 
or any right hip or left hip disorder, or any back disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110.  A chronic 
disease listed in 38 C.F.R. § 3.309(a), such as arthritis, 
will be considered to have been incurred in or aggravated by 
service if it is manifest to a degree of 10 percent or more 
within one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he underwent a separation examination in January 1946; 
there were no medical findings of any knee, hip, or back 
disorder.

The appellant submitted a claim for pension in a VA Form 21-
526 in December 1995.  He stated that he was suffering from 
arthritis in both hands and both knees.

The appellant underwent a VA medical examination in January 
1996; he complained of pain and stiffness of his hands; 
bilateral knee pain; and bilateral hip pain.  He was 
specifically asked about back pain, but he denied any type of 
back pain or spine problems to his knowledge.  The appellant 
reported that his knee pain had begun in the 1970s.  He also 
said that his hip pain had started about five years 
previously.  On physical examination, the appellant 
demonstrated full flexion and extension of each knee.  Knee 
stability was good.  There was hypertrophy of the joints 
bilaterally.  Crepitus was noted.  No joint effusion was 
present.  The appellant also demonstrated full flexion, 
extension, adduction and abduction of the hips.  No crepitus 
or joint tenderness was noted.  The appellant demonstrated 
full range of motion of his lumbar spine without tenderness.  
The spine had normal curvature and posture was normal.  
Radiographic examination revealed joint narrowing in each 
hip.  The sacroiliac joints were within normal limits.  
Medial compartment narrowing was shown in each knee.  The 
posterior aspect of each patella showed small spurring and 
early spurring was seen in the lateral epicondyle of each 
femur.  The radiologist rendered impressions of minimal 
degenerative changes of the hips and degenerative changes of 
the knees.  The examining VA physician rendered diagnoses 
that included knee symptomatology consistent with 
chondromalacia and hip symptomatology consistent with mild 
degenerative joint disease.

The evidence of record includes two written statements from a 
private medical doctor.  The first is dated in February 2003, 
and indicates that the doctor, a family practitioner, had 
reviewed the service history of the appellant.  He noted that 
the appellant had served in the airborne infantry from 1943 
to 1946, and participated in "numerous" airborne jumps.  
The doctor stated that numerous airborne jumps and landings 
can cause distress to the knees, hips and back that can cause 
problems later in life with those joints.  The doctor further 
stated that the appellant currently had pains in his hips, 
knees and back and opined that it was more likely than not 
that his problems with these joints were directly caused from 
his active service.  In his September 2003 letter, this 
doctor stated that the appellant had some injuries that he 
did not report when he jumped for fear of being separated 
from his unit.  The doctor opined that, because of the known 
association between paratrooper jumps and developing 
disabling arthritis, the appellant's current disabling 
arthritis was connected to his service.

The appellant underwent another VA medical examination in 
February 2004; the examiner reviewed the claims file.  The 
appellant reported that he had participated in approximately 
fifteen parachute jumps as a paratrooper.  He said that the 
only injury he could recall during these jumps was one to a 
knee, although he could not remember which knee was involved.  
He said that he never reported this injury and that it was 
not treated in service.  After service, he farmed and did 
construction worked for ten years.  He continued to farm and 
was presently working part-time as a farmer.  The appellant 
stated that he had had no problems with arthritic symptoms or 
his joints until 1975, when he initially had trouble with his 
knees.  Then he had problems in his hips, and, more recently, 
in his low back.  He denied any symptoms in his thoracic 
spine and in his cervical spine; he pointed to his middle to 
lower lumbar area as the location of his back pain.  He 
complained of chronic swelling of the knees.  He also said 
that he would be awakened at night by low back pain.  He 
reported never having any incapacitating episodes of back or 
joint pain.  He described only pain, not incoordination, 
fatigue or lack of endurance.  On physical examination, the 
appellant exhibited normal gait and posture.  The hip joints 
appeared normal and there was no tenderness to palpation.  
The appellant demonstrated hip motion in all planes without 
pain.  The knee joints exhibited mild to moderate 
hypertrophy, as well as decreased range of motion and pain on 
motion.  There was no knee instability or tenderness to 
palpation.  There was no paravertebral muscle spasm or 
tenderness.  There was no sciatic notch tenderness or 
neurological deficit in the lower extremities.  The appellant 
exhibited some decreased range of motion of the lumbar spine; 
ranges of motion were performed without complaints of pain.  
The examiner rendered clinical impressions of degenerative 
arthritis and degenerative disc disease lumbar spine with 
spondylolisthesis L4 on L5; degenerative arthritis of the 
knees; and degenerative arthritis of the hips.  The examiner 
noted the appellant's negative service discharge examination, 
his long history of heavy labor, his lack of any complaints 
until 1975, and the lack of confirmation until 1996.  Based 
on that evidence, the examiner opined that it was not likely 
that the appellant's arthritis of his knees, hips or lumbar 
spine was related to his occupation as a paratrooper during 
his military service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In this case, the appellant has claimed that his current 
bilateral knee, bilateral hip, and low back disorders are 
related to his Army paratrooper service.  The Board initially 
notes that the appellant has presented his own statements 
regarding the development of his current knee, hip and back 
disorders being etiologically related to his service.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of these 
disorders, or any relationship to his military service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of a medical nexus between any current 
knee, hip or back disorder and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The same is true of the 
appellant's representative.

Based on the totality of the evidence of record, including 
the reports of VA medical examinations, the Board finds that 
the preponderance of the evidence is against each of the 
appellant's service connection claims.  The appellant denied 
the existence of any back condition during his January 1996 
VA medical examination, and stated on more than one occasion 
that his knee problems began in approximately 1975.  X-rays 
taken in 1996 revealed only joint narrowing and early 
spurring.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record.  See Cathell v. Brown, 8 Vet. App. 
539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings; the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions from the private doctor are 
of limited probative value.  The February 2003 opinion from 
the private family physician appears to have been based 
solely on the statements provided by the appellant.  While 
the Board recognizes that this family medicine doctor is a 
health care professional, the Court indicated in LeShore v. 
Brown, 8 Vet. App. 406 (1995), that a "medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise."  Furthermore, it appears that this 
physician erroneously thinks that the appellant served for 
more than two years.  In contrast, the February 2004 VA 
medical opinion was based on a review of the claims file and 
an analysis of the appellant's in-service activities, as well 
as his post-service activities, his account of his medical 
history and his current medical condition.  The Board finds 
this explanation persuasive.  Unlike the private doctor, the 
VA examiner explained the basis for her opinion, and did so 
convincingly.  Given the available record, and the symptoms 
exhibited, the explanation for saying that there was no 
relationship between service and the current claimed 
disorders makes sense.  Such a conclusion is consistent with 
the evidence of record, which was relied on in formulating 
the VA examiner's opinion.  It is not exactly known what data 
the private medical doctor used in rendering his two written 
statements, but it appears that it was solely the veteran's 
own self-reported history that provided the basis for the 
opinion.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
For these reasons, particularly because the VA examiner's 
opinion was based on the available record as well as the 
veteran's own history, the Board gives less evidentiary 
weight to the private opinion.  

There is no evidence of record that the appellant suffered 
from any arthritis of the back or hips or knees to a 
compensable degree within one year of his separation from 
service.  The absence of any evidence of any of the claimed 
disabilities in the service medical records or of persistent 
symptoms of any claimed disability between 1946 and 1975 
constitutes negative evidence tending to disprove the 
assertion that the appellant was disabled from any disease or 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of the 
appellant's own statements demonstrating a lack of any 
awareness of right or left knee disorders until 1975 (almost 
40 years after service), the report of the onset of hip pain 
in the 1990s, the denial of any the existence of any back 
symptoms in 1996, the current x-ray findings and the VA 
examiner opinion exceeds that of the "positive" evidence of 
record, which includes the appellant's contentions and his 
private doctor statements.  The lack of any evidence of 
continuing symptoms until many years after the appellant's 
1946 separation from service is itself evidence which also 
tends to show that no claimed condition is traceable to 
disease or injury in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
The Board concludes, therefore, that the evidence does not 
support a finding of any causal connection between the 
appellant's current knee, hip or back disorders and his 
military service.

After consideration of the entire record, the Board finds 
that a knee, hip or back disorder is not related to the 
appellant's in-service experiences, including parachute 
jumps.  While it is apparent that the appellant does suffer 
from back pain due to degenerative disc disease, as well as 
degenerative changes of his lumbar spine, hips and knees, the 
medical evidence of record as a whole supports the conclusion 
that there is no relationship between the origin of any knee, 
hip or back disability and service.  In addition, since no 
arthritis was clinically demonstrated within one year of the 
appellant's release from active duty, any degenerative 
changes of either knee, either hip or the spine may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Therefore, the preponderance of the 
evidence is against each of the appellant's service 
connection claims.  Since the preponderance of the evidence 
is against each of these claims, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information and evidence necessary to substantiate his 
service connection claims by means of the discussion in July 
2003 rating decision, a Statement of the Case (SOC) issued in 
January 2004, a Supplemental Statement of the Case (SSOC) 
issued in March 2004, and letters issued in March 2003, and 
January 2004.  He was informed that the medical evidence of 
record did not show any relationship between the claimed 
knee, hip or back disorder and military service.  He was also 
kept informed as to what he needed to submit, and of what VA 
would obtain in his behalf.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the appellant was afforded 
VA medical examinations.  The appellant was informed about 
the VA's duty to assist in letters sent by the RO in March 
2003 (prior to the issuance of the rating decision in July 
2003), and in January 2004.  He was also provided the text of 
38 C.F.R. § 3.159 in the January 2004 SOC.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  Therefore, there is no duty to assist that was 
unmet.


ORDER

Entitlement to service connection for knee, hip or back 
disability is denied.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


